DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  04/08/2021 . The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention



Claims 7,8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding claim 7, the limitation in claim 7 in line 3  “ a low voltage” is unclear. It is not clear whether  “ a low voltage” of claim 6 line 17 references the same limitation “ a low voltage” of claim 7 line 3 or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.

Regarding claim 8, the limitation in claim 8 in line 3  “ a high voltage” is unclear. It is not clear whether  “ a high voltage” of claim 6 line 15 references the same limitation “ a high voltage” of claim 8 line 3 or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.

Regarding claim 12, the limitation in claim 12 in line 3  “ a low impedance” is unclear. It is not clear whether  “a low impedance” of claim 7 line 3 references the same limitation “ a  low impedance”” of claim 12 line 3 or, if it is a new limitation. 
In addition, the examiner interprets that the above limitations are the same in order to apply the prior art rejection(s) below.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brent E. Buchanan (US 9601195 B2, hereinafter Buchanan). 
and in view of Sandhu et al (US 20170099049 A1, hereinafter Sandhu)


Regarding Claim 1, Buchanan teaches,
 Circuit comprising: 
a current source coupled to a power terminal (Buchanan, Col 2, Lines 59-65, Figure 1, a set of conductive electrodes referred as a word line 104,  and  Bit line 106 electrically connect the memory cell 102 with the power) ; 
a resistive random access memory (RRAM) cell (Buchanan, Col 4, Lines 3-4, Figure 2, The memory element 202 may be a resistive memory element such as a RRAM) coupled between the current source and a ground (Buchanan, Col 3, Lines 33-36, Figure 1, The bit line 106 control circuitry 110 can activate the selected memory cell 102 by coupling the memory cell 102 to ground); and 
a Zener diode ( Buchanan, Col 4, Lines 15-17, Figure 2,  the diode 204 is a Zener diode) having an anode coupled to the resistive random access memory cell and a cathode coupled to the power terminal (Buchanan, Col 4, Lines 15-17, Figure 2, Zener Diode 204 anode or (+) terminal coupled and connected to RRAM 202 and cathode or (–) connected to  power source or voltage source 210) , 

Buchanan is silent on 
A power verification circuit comprising:
wherein impedance of the resistive random access memory cell is determined by a power voltage applied to the power terminal.

However, Sandhu teaches,
A power verification circuit (Sandhu, [0034],Figure 6, monitoring/verification circuit)
  wherein impedance of the resistive random access memory cell is determined by a power voltage applied to the power terminal (Sandhu,[0020], Figure 2, The control signal,  a reference voltage provided to the RAM/CES element 202. The RAM/CES element 202 is further coupled to an output circuit 206. The output circuit 206 generates an output signal that is dependent on the determined impedance state of the RAM /CES element 202).
Therefore, combination of Buchanan and Sandhu teaches  A power verification circuit ([0034],Figure 6) comprising: a current source coupled to a power terminal (Buchanan, Col 2, Lines 59-65, Figure 1; a resistive random access memory (RRAM) (Buchanan, Col 4, Lines 3-4, Figure 2)cell coupled between the current source and a ground (Buchanan, Col 3, Lines 33-36, Figure 1); and a Zener diode (Buchanan, Col 4, Lines 15-17, Figure 2) having an anode coupled to the resistive random access memory cell and a cathode coupled to the power terminal (Buchanan, Col 4, Lines 15-17, Figure 2), wherein impedance of the resistive random access memory cell is determined by a power voltage applied to the power terminal ([0020], Figure 2,).
  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buchanan’s  voltage control for Crosspoint memory structure to incorporate Sandhu’s methods and circuits for monitoring CES or random access memory impedance   with  the benefits of reduced read voltages  for developing low power circuits for operating the CES elements. Further, process variation in different CES elements may be minimized by monitoring parameters such as impedance state, programming voltage and programming current. (Sandhu, [0036]).

Regarding Claim 2, combination of Buchanan and Sandhu teaches the  power verification circuit as claimed in claim 1, 
Buchanan with the obvious motivation above in claim-1, further teaches wherein when the power voltage applied to the power terminal exceeds a specific voltage value, the Zener diode is reversely conducted (Col 6, lines 1-3, Figure 4,the diode conducts current in the reverse biased direction when the magnitude of the voltage exceeds the magnitude of the reverse conduction mode threshold voltage,  so that the resistive random access memory cell has high impedance (Col 6, lines  24-25 a high impedance  for memory cell), wherein the specific voltage value is a breakdown voltage value of the Zener diode (Col 6, line 59,reverse voltage  VR ,referred to as the reverse-breakdown voltage).

Regarding Claim 3, combination of Buchanan and Sandhu teaches the  power verification circuit as claimed in claim 2, 
Buchanan and Sandhu with the obvious motivation above in claim-1,further teaches wherein when the power voltage applied to the power terminal does not exceed the specific voltage value, the Zener diode(Buchanan, Col 4, Lines 15-17, Figure 2) is not turned on, and the resistive random access memory cell has a low impedance(Sandhu, [0027],[0028],[0033] Figure 4-5, Step 406 the CES element may be determined to be in the low impedance state when the output voltage is at a logic level zero. The voltage drop may be provided by coupling a diode between the output node and the CES element)

Regarding Claim 4, combination of Buchanan and Sandhu teaches the  power verification circuit as claimed in claim 1, 
 Buchanan and Sandhu with the obvious motivation above in claim-1,further teaches
 wherein when the power voltage applied to the power terminal exceeds or equals a breakdown voltage of the Zener diode(Buchanan, Col 4, Lines 15-17, Figure 2), in response to a first current from the Zener diode . the resistive random access memory cell is changed from a low impedance changes to a high impedance (Sandhu, [0021],Figure 3, The transistor 310 receives an enable  signal EN at a gate input. When a value of the enable signal EN exceeds the switching threshold of the transistor 310 and/or reaches a logic level 1, the transistor 310 switches ON allowing the reference current to flow through the transistor 310.  [0031] Figure 5, If V3 is equal to or exceeds the threshold voltage, the method progresses to step 518 which indicates that the CES is in a second impedance/ high impedance state)..

Regarding Claim 5, combination of Buchanan and Sandhu teaches the  power verification circuit as claimed in claim 4, 
 Buchanan and Sandhu with the obvious motivation above in claim-1,further teaches

wherein when the power voltage applied to the power terminal does not exceed the breakdown voltage  of the Zener diode(Buchanan, Col 4, Lines 15-17, Figure 2),, in response to a second current from the current source (Sandhu,[0023], Figure 3,In some embodiments, the read voltage may be set between about 0.4 volts to about 0.5 volts. Depending upon the impedance state and the read voltage, a read current flows through the CES element 302 (interchangeably referred to as a second current or a CES current ICES. This read current flows through node 3,transistors 316, 318 and the CES element 302), 
the resistive random access memory cell has the low impedance, wherein the first current is greater than the second current.
(Sandhu, [0024], Figure 3, As the second current depends upon the impedance
state of the CES element 302, and the output voltage depends upon the first current and the second current, the output voltage may be indicative of the impedance state of the CES element 302. when the first current is greater than the second current, node 3 is pulled high to VDD, i.e., to 1.2 volts, [0026] CES element 302  in the low impedance state around 1.2 volts).



Regarding Claim 6,Sandhu teaches,
An integrated circuit (IC) ( Sandhu, [0017], Integrated circuit), comprising: 
a power pin  configured to receive a power voltage (Sandhu, [0021], , Figure 3 a power pin/ power source 304. The power source 304 may be a supply voltage  VDD); 
a test pin (Sandhu, [0020], Figure 2, the output circuit 202, is the testing point. [0023], Figure 3, node 5); and 
a power verification circuit(Sandhu, [0034],Figure 6, monitoring/verification circuit)
 , comprising: 
a current source coupled between the power pin and the test pin (Sandhu, [0021], Figure 3, a current source 306, The current source 306 provides as an output a control signal which is received as an input by the CES element 302. The current source 306 is coupled to a transistor 310.;
 
wherein a voltage of the test pin is configured to indicate whether the power voltage exceeds a maximum operating voltage of the IC (Sandhu, [0030], Figure 3, Figure 5, At Step 506 the enable voltage EN and the analog voltage VCE for transistor 318 are set, [0031] At step 508 a determination is made as to whether V3/set voltage is greater than or equal to a threshold voltage). 
wherein when the power voltage exceeds or equals the maximum operating voltage of the IC, the test pin has a high voltage level and when the power voltage does not exceed the maximum operating voltage of the IC, the test pin has a low voltage level (Sandhu,[0021], The power source 304 may be a supply voltage VDD. In an example, VDD equals 1.2V a high voltage or 0.6 or 0.7 a low voltage. [0033], Figure 3 and 5, At step 506, enable signal EN for both transistors 310 and 316 may be set to about 1.2 volts. VCE, for transistor 318 may be set to about 0.8 volts. Further, the transistor 318 may be selected in a manner such that a threshold voltage across the transistor 318 is about 0.3 volts, thereby keeping the voltage at node 5 at about 0.5 volts). 

Sandhu does not teach 
a Zener diode having an anode coupled to the test pin and a cathode coupled to the power pin; and
 a resistive random access memory (RRAM) cell coupled between the test pin and a ground
wherein the maximum operating voltage is a breakdown voltage of the Zener diode; 

However, Buchanan teaches,
a Zener diode ( Buchanan, Col 4, Lines 15-17, Figure 2,  the diode 204 is a Zener diode)having an anode coupled to the test pin and a cathode coupled to the power pin; and , (Col 4, lines 52-65, Figure 2 Anode (+) connected to the interconnect resistor 206 which may connect to word line and all other conductors , cathode or (–) connected to  power source or voltage source 210);
a resistive random access memory (RRAM) cell coupled between the test pin and a ground (Buchanan, Col 4, Lines 15-17, Figure 2, Zener Diode 204 anode or (+) terminal coupled and connected to RRAM 202 and cathode or (–) connected to  power source or voltage source 210); and 

wherein the maximum operating voltage is a breakdown voltage of the Zener diode; (Col 5, lines57- 59, Figure 4, Zener diode of FIG. 4 also exhibits a reverse conduction mode threshold voltage, VR, which  referred to as the reverse-breakdown voltage).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buchanan’s  voltage control for Crosspoint memory structure to incorporate Sandhu’s methods and circuits for monitoring CES or random access memory impedance   with  the benefits of reduced read voltages  for developing low power circuits for operating the CES elements. Further, process variation in different CES elements may be minimized by monitoring parameters such as impedance state, programming voltage and programming current. (Sandhu, [0036]).


Regarding Claim 7, combination of Buchanan and Sandhu teaches the IC as claimed in claim 6,
 Sandhu with the obvious motivation above in claim 6,further teaches
 wherein when the power voltage does not exceed the maximum operating voltage, the resistive random access memory cell has a low impedance, (Sandhu, [0027],[0028],[0033] Figure 4-5, Step 406 the CES element may be determined to be in the low impedance state when the output voltage is at a logic level zero. The voltage drop may be provided by coupling a diode between the output node and the CES element) so that the test pin has a low voltage level. (Sandhu, [0020], Figure 2, the output circuit 202, is the testing point. [0023], Figure 3, node 5. keeping the voltage at node 5 at about 0.5 volts, [0033]);



Regarding Claim 8, combination of Buchanan and Sandhu teaches the IC as claimed in claim 6,
Buchanan with the obvious motivation above in claim-6, further teaches
 wherein when the power voltage exceeds or equals the maximum operating voltage, in response to a current from the Zener diode(Buchanan Col 6, lines 1-3, Figure 4,the diode conducts current in the reverse biased direction when the magnitude of the voltage exceeds the magnitude of the reverse conduction mode threshold voltage), the resistive random access memory cell has a high impedance(Buchanan Col 6, lines  24-25 a high impedance  for memory cell), so that the test pin has a high voltage level(Buchanan Col2, lines 40-43The diode serves to regulate the voltage seen at the memory element during set operations
and reset operations. (Col 6, line 59,reverse voltage  VR ,referred to as the reverse-breakdown voltage is the threshold voltage or high voltage.).
.

Regarding Claim 9, combination of Buchanan and Sandhu teaches the IC as claimed in claim 6,
Sandhu with the obvious motivation above in claim-6, further teaches

further comprising:  a setting pin (Sandhu, Figure 3,EN, VCE) configured to receive a setting signal (Sandhu,[0023], Figure 3, The transistor 316 also receives EN/ setting signal at a gate input)  ; 
wherein the power verification circuit (Sandhu, [0023]output circuit)further comprises: a first transistor coupled between the test pin and the resistive random access memory unit; and a second transistor coupled between the resistive random access memory unit and the ground (Sandhu, [0023], Figure 3,The transistor 316 is coupled to the transistor 318, which in turn is coupled to the CES element 302 and ground) ; 
wherein the setting signal is configured to control whether the first transistor and the second transistor are turned on or off.(Sandhu,[0023] [0027], The transistors 316, 318 and the inverters 320, 322 may collectively form an output circuit the impedance state may include a high impedance state and a low impedance state. Referring to the example, where the output signal is the output voltage, the CES element may be determined to be in the high impedance state when the output voltage is at a logic level one(on) and in the low impedance state when the output voltage is at a logic level zero(off)).

Regarding Claim 10,  combination of Buchanan and Sandhu teaches the IC as claimed in claim 9,
Sandhu with the obvious motivation above in claim-6, further teaches
 wherein the power verification circuit further comprises: an inverter (Sandhu, [0023], Figure 3, 320/322) having an input terminal coupled to the setting pin(Sandhu,  EN, Figure 3), and an output terminal coupled to gates of the first transistor (Sandhu, [0023], The transistor 316 also receives EN at a gate input) and the second transistor ([0023], 316 coupled to the transistor 318), ; a third transistor (314) coupled between the second transistor and the power pin( 304), having a gate(VcE, EN) coupled to the setting pin(EN, 310); and a fourth transistor(312) coupled between the first transistor and the ground ( Figure 3), having a gate coupled to the setting pin, wherein the first, second, third and fourth transistors are N-Type transistors. ( an input branch having a transistor 312 and an output branch having a transistor 314). 

Regarding Claim 13,
A power verification method, comprising: 
obtaining an integrated circuit (Sandhu, [0017],Figure 3, integrated circuit), 
wherein the integrated circuit comprises: 
a test pin (Sandhu, [0020], Figure 2, the output circuit 202, is the testing point. [0023], Figure 3, node 5; 
 	a current source coupled between a power terminal and the test pin (Sandhu, [0021], Figure 3, a current source 306, The current source 306 provides as an output a control signal which is received as an input by the CES element 302. The current source 306 is coupled to a transistor 310).;
 	a resistive random access memory (RRAM) cell coupled between the test pin and a ground (Sandhu Figure 3, the memory cell/ CES element 302 is coupled test pin or node 5 and ground); and 

obtaining impedance of the resistive random access memory cell according to a voltage of the test pin (Sandhu, [0020], Figure 2,  a control circuit 204 coupled to the RAM /CES element 202. The control circuit 204 may vary a control signal to the RAM /CES element 202 to determine an  impedance state of the CES element 202. The control signal,  a reference voltage provided to the RAM/CES element 202.) ; and 
determining whether a power voltage applied to the power terminal exceeds a maximum operating voltage of the integrated circuit according to the impedance of the resistive random access memory cell (Sandhu, [0020], Figure 2, The output circuit 206 generates an output signal that is dependent on the determined impedance
state of the RAM/CES element 202.see figure 5, steps504-518)

Sandhu is silent on 
a Zener diode having an anode coupled to the test pin and a cathode coupled to the power terminal
wherein the maximum operating voltage is a breakdown voltage of the Zener diode.
However, Buchanan teaches,
a Zener diode having an anode coupled to the test pin and a cathode coupled to the power terminal(Buchanan, Col 4, Lines 15-17, Figure 2, Zener Diode 204 anode or (+) terminal coupled and connected to RRAM 202 and cathode or (–) connected to  power source or voltage source 210);   
wherein the maximum operating voltage is a breakdown voltage of the Zener diode((Col 5, lines57- 59, Figure 4, Zener diode of FIG. 4 also exhibits a reverse conduction mode threshold voltage, VR, which  referred to as the reverse-breakdown voltage)..
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buchanan’s  voltage control for Crosspoint memory structure to incorporate Sandhu’s methods and circuits for monitoring CES or random access memory impedance   with  the benefits of reduced read voltages  for developing low power circuits for operating the CES elements. Further, process variation in different CES elements may be minimized by monitoring parameters such as impedance state, programming voltage and programming current. (Sandhu, [0036]).


Regarding Claim 14, combination of Buchanan and Sandhu teaches 
The power verification method as claimed in claim 13, 
 Sandhu with the obvious motivation above in claim-13,further teaches

wherein when the resistive random access memory cell has a low impedance, the power voltage applied to the power terminal does not exceed the maximum operating voltage of the integrated circuit (Sandhu, [0027],[0028],[0033] Figure 4-5, Step 406 the CES element may be determined to be in the low impedance state when the output voltage is at a logic level zero. The voltage drop may be provided by coupling a diode between the output node and the CES element) , and when the resistive random access memory cell has a high impedance, the power voltage applied to the power terminal exceeds or equals the maximum operating voltage of the integrated circuit (Sandhu, [0031], Figure 5, At step 508 a determination is made as to whether V3 is greater than or equal to a threshold voltage. If V3 is equal to or exceeds the threshold voltage, the method progresses to step 510 which indicates that the CES is in a first impedance/ High impedance state). 


Regarding Claim 15, combination of Buchanan and Sandhu teaches the power verification method as claimed in claim 13, 
Sandhu with the obvious motivation above in claim-13,further teaches

: resetting the resistive random access memory cell (Sandhu, [0033], Figure 3,the reset voltage for the CES element 302 may be around 0.6 volts) to a low impedance  through a setting pin of the integrated circuit.(Sandhu, [0033], Figure 3,Figure 5, To avoid accidental resetting of the CES element 302, the voltage at node 5 may be set lower than 0.6 volts, for example, at about 0.5 volts. To achieve this, the analog voltage, VCE, for transistor 318 may be set to about 0.8 volts. Further, the transistor 318 may be selected in a manner such that a threshold voltage across the transistor 318 is about 0.3 volts, thereby keeping the voltage at node 5 at about 0.5 volts and It is determined that the CES element is in the low impedance
state at step 518.).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brent E. Buchanan (US 9601195 B2, hereinafter Buchanan). and in view of Sandhu et al. (US 20170099049 A1, hereinafter Sandhu) and further in view of Lee et al. (US 11,264,093 B, hereinafter Lee).

Regarding Claim 11, combination of Buchanan and Sandhu teaches 
The IC as claimed in claim 10,
Sandhu with the obvious motivation above in claim-13,further teaches
 	an impedance of the resistive random access memory cell is determined by the power voltage. (Sandhu,[0020], Figure 2, The control signal,  a reference voltage provided to the RAM/CES element 202. The RAM/CES element 202 is further coupled to an output circuit 206. The output circuit 206 generates an output signal that is dependent on the determined impedance state of the RAM /CES element 202).

Both Sandhu and Buchanan are silent on 
 wherein when the setting signal controls the first and second transistors to be turned on, the third and fourth transistors are turned off,.

However, Lee teaches,
wherein when the setting signal controls the first and second transistors to be turned on, the third and fourth transistors are turned off (Lee, Col 7, Lines 2-15, Figure 3. in response to the control signal 319 transitioning to logic 1, the transistor MN6 is turned on. Upon the transistor MN6 being turned on, a discharging path 351 may be formed from the node X, through the transistors MNl, MN4, and MN6, and to the power supply 303 (e.g., ground) so as to pull down the voltage at the node X from about 1 volt to be substantially equal to the signal level of the control signal 313 (e.g., about 0 volt). As such, the transistor MP2 can be turned on, with the cross-coupled transistor MPl turned off, thereby causing the first level of the power supply 301 (e.g., about 1 volt) to be coupled to the node Y. As the transistor MP4 has been turned on by the control signal 313 configured at about 0 volt)
Therefore, combination of Buchanan, Sandhu and Lee teaches the The IC as claimed in claim 10.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buchanan’s  voltage control for Crosspoint memory structure to incorporate Sandhu’s methods and circuits for monitoring CES or random access memory impedance   with  the benefits of reduced read voltages  for developing low power circuits for operating the CES elements. Further, process variation in different CES elements may be minimized by monitoring parameters such as impedance state, programming voltage and programming current. (Sandhu, [0036]). Further modified Buchanan and Sandhu’s IC circuit to incorporate Lee’s Duo level word line driver with includes a pair of cross-coupled transistors and contains no mirrored circuit coupled to the  cross-coupled transistors. with the benefits of significantly simplified, which can advantageously reduce the corresponding area occupied by the word line driver and consume less power by the disclosed word line driver, when compared to the existing word line driver (Lee,Col2, lines 65-67) .



Regarding Claim 12, combination of Buchanan and Sandhu teaches 
The IC as claimed in claim 10,
Both Sandhu and Buchanan are silent on 
wherein when the setting signal controls the third and fourth transistors to be turned on, the first and second transistors are turned off, and the resistive random access memory cell has a low impedance.

However, Lee teaches,
The IC as claimed in claim 10, wherein when the setting signal controls the third and fourth transistors to be turned on, the first and second transistors are turned off, and the resistive random access memory cell has a low impedance ( Lee, Col 7, Lines 55-67, Figure 3,the control signal 317 is configured at logic 0, the WL driver 
108 may be configured to provide the WL signal 321 at the write level. Accordingly, the WL driver 108 can provide such a WL signal 321 to a memory cell when writing the memory cell. During the period from time t6 to time t7, the
power supply 301 is configured to increase to a second level  (e.g., about 2 volt); the control signal 313 is configured to increase to a second level (e.g., about 1 volt); the control signal 319 remains at logic 0; and the control signal 311
remains at logic 1. With the control signal 313 configured at about 1 volt, the transistors MP3 and MP4 are still turned on, which allows a voltage at the node X to be discharged ( e.g., decreased) to about 1 volt (substantially equal to the signal level of the control signal 313) in response to a discharging path (propagating through or from the node X) being formed. From time t7 to time t8, the control signal 319remains at logic 0, which keeps the transistor MN6 turned
off. That is, no discharging path can be established from the node X through the transistor MN6 to ground).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buchanan’s  voltage control for Crosspoint memory structure to incorporate Sandhu’s methods and circuits for monitoring CES or random access memory impedance   with  the benefits of reduced read voltages  for developing low power circuits for operating the CES elements. Further, process variation in different CES elements may be minimized by monitoring parameters such as impedance state, programming voltage and programming current. (Sandhu, [0036]). Further modified Buchanan and Sandhu’s IC circuit to incorporate Lee’s Duo level word line driver with includes a pair of cross-coupled transistors and contains no mirrored circuit coupled to the  cross-coupled transistors. with the benefits of significantly simplified, which can advantageously reduce the corresponding area occupied by the word line driver and consume less power by the disclosed word line driver, when compared to the existing word line driver (Lee,Col2, lines 65-67) .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Das et al. (US 9,912,334 B2) “According to one embodiment of the present disclosure, a circuit includes a Correlated Electron Switch (CES) element
and a programming circuit. The CES element includes a first input. The first input of the CES element is coupled to an input signal to be monitored. The CES element is programmed in a first impedance state. The programming circuit coupled to the CES element is configured to switch the CES element from the first impedance state to a second impedance state in response to a voltage transition on the input signal. The voltage transition indicates a fault event. The output element coupled to the first input of the CES element determines that the transition has occurred responsive to the CES element switching to the second impedance state.”
Park et al. (US 9,818,481 B2) “A resistive memory device includes a memory cell array including a unit memory cell coupled between a word line and a bit line, wherein the unit memory cell includes a data storage material and a non-silicon-substrate-based type bidirectional access device coupled in series, a path setting circuit coupled between the bit line and the word line,
suitable for providing a program pulse toward the bit line or the word line based on a path control signal, a forward write command, and a reverse write command, and a control unit suitable for providing a write path control signal, a forward program command, and a reverse program command based
on an external command signal”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/    Examiner, Art Unit 2858                                                                                                                                                                                                    
/RAUL J RIOS RUSSO/Examiner, Art Unit 2858